*1269Petitioner served as the administrative clerk in the law library in Sullivan Correctional Facility in Sullivan County, where he was incarcerated. After gang-related materials were found in a folder that petitioner submitted to a correction officer for transport to another prisoner, he was served with a misbehavior report charging him with possession of gang material, smuggling and providing false information. Following a tier III disciplinary hearing, petitioner was found guilty of all charges. His administrative appeal was unsuccessful and petitioner thereafter commenced this CPLR article 78 proceeding.
We confirm. Contrary to petitioner’s contention, the misbehavior report, the testimony of the correction officer who authored the report and the documentary evidence provide substantial evidence to support the determination of guilt (see Matter of Gloss v Fischer, 65 AD3d 1430, 1431 [2009], lv denied 2009 NY Slip Op 91571[U] [2009]; Matter of Pedraza v Fischer, 65 AD3d 1434, 1435 [2009]).
The remainder of petitioner’s contentions have been examined and found to be either unpreserved or without merit.
Cardona, BJ., Spain, Lahtinen, Malone Jr. and Stein, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.